DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner needs to specify which piece within the claim. 
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  Claims 4 and 10 should depend on claim 3 and not claim 2 since “angled slots” are not mentioned in claim 2 yet.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (U.S. Patent 1,615,595), hereinafter “O’Connor”.
Regarding claim 1, O’Connor discloses a coupler, comprising: a first piece (1) including a radial slot and a first protrusion group (shown in figure below); a second piece (coupling ring 40, column 2, lines 74-77) including a first slot group and a second slot group angled in a same direction (shown in figure below), the first slot group is counterpart to the first protrusion group (shown in figure below); and a third piece including a second protrusion group counterpart to the second slot group (shown in figure below), where each slot of the first slot group faces a first side, and each slot of the second slot group faces an opposing, second side. Examiner notes that claim is broad and should be amended to include limitations of claim 8 to exemplify that such a coupler is for an air induction system of an engine. 
Regarding claim 2, O’Connor discloses the coupler of claim 1, wherein one or more of, or each of, the first, second, and third pieces is cylindrical and/or hollow (figure 2 shows all the pieces are hollow).

    PNG
    media_image1.png
    947
    1300
    media_image1.png
    Greyscale

Regarding claim 11, O’Connor discloses the coupling of claim 1. wherein a section of the third piece overlaps the radial slot of the first piece (shown in figure above).
Regarding claim 13, O’Connor discloses the coupling of claim 1. wherein the groups of slots are equally spaced radially around the second piece (shown in figure above).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor.
Regarding claim 9, O’Connor discloses the claimed invention but is silent to disclose that the first and third piece are made of plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of when  the invention was made to have the pieces be made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, O’Connor discloses the claimed invention except for one of the slot groups being on a recessed surface while the other is not. It would have been an obvious matter of design choice to provide one of slot groups to be on a recessed surface, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with both of the slot groups being on a recessed surface or neither of the slot groups being on a recessed surface.
Claim(s) 8, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Clarkson et al. (U.S. Publication 2013/0280970), hereinafter “Clarkson”.
Regarding claim 8, O’Connor discloses the same invention substantially as claimed but is silent to disclose that the coupler is for an air induction system of an engine.  However, Clarkson teaches the use of an air induction system using a coupler (26, 70, and 40) with three pieces in connection for the purpose of providing a tight seal and to provide ease of assembly/disassembly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify O’Connor by using O’Connor’s coupler for an air induction system of an engine just as Clarkson uses for the purpose providing a means for tight fitment and ease of assembly/disassembly for an engine. Examiner may also reject this claim with Clarkson in view of O’Connor since it would be obvious to provide a more efficient assembly/disassembly means for an induction system for an engine. 
Regarding claim 14, O’Connor and Clarkson disclose a system for an on-highway vehicle, comprising: an engine compartment having an engine mounted therein; an air induction system coupled with the engine and positioned in the engine compartment, the air induction system comprising an air passage having a cylindrical hollow coupler, the coupler including: a first piece including a radial slot and a first protrusion group; a second piece including a first slot group and a second slot group angled in a same direction, the first slot group is counterpart to the first protrusion group; and a third piece including a second protrusion group counterpart to the second slot group, where each slot of the first slot group faces a first side, and each slot of the second slot group faces an opposing, second side. Refer to the rejections of claims 1 and 8 for further rejection details since the limitations are similar. 
Regarding claim 19, O’Connor and Clarkson disclose a method of coupling a first and second air induction passages of an automotive engine air induction system, comprising: coupling the first and second passages via a central coupler, the first passage and second passage each having a plurality of protrusions, and the central coupler having a first and second groups of angled slots angled in a same direction, the angled slots of the first and second slot groups face opposite ends of the central coupler, the coupling occurs via axial displacement without rotation of the first and second passages. Refer to the rejection of claims 1, 3, and 8 for further rejection details since the limitations are similar. Examiner notes that claim 19 just mentions angled slots. The slots shown in the figure above of O’Connor are angled at 90 degrees. No reference is given as to what “angled” may mean within this claim. 
Regarding claim 20, O’Connor and Clarkson disclose the method of claim 19, further comprising an audible (Clarkson, snap fit arrangement mentioned in paragraph 30 would have an audible) and/or a physical haptic feedback upon completion of the connections.
Allowable Subject Matter
Claims 3-7, 10, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 3 and 15, but more specifically, an engine air induction system in which a first and third piece directly connects to the induction system, and a second piece that has identical angled slots with respect to the central axis to allow for the first and third pieces to connect, and a first piece having a radial slot. Examiner notes that it is important to put claim 8 as well into claim 1 to differentiate from any type of “coupler”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	6/28/2022